Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 03/28/2019.
Claims 1-20 are pending.

Claim Objections
Claim 19 is objected to because of the following informalities: Claim 19 does not end with a period. Further, as claim 19 end with “; and”, it would appear that intended limitations are missing.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-8 and 10-20 are rejected under 35 U.S.C. 101 because the claimed invention recites a judicial exception, is directed to that judicial exception, an abstract idea, as it has not been integrated into practical application and the claims further do not recite significantly more than the judicial exception. Examiner has evaluated the claims under the framework provided in the 2019 Patent Eligibility Guidance published in the Federal Register 01/07/2019 and has provided such analysis below.
Step 1: Claims 1-3 and 14-20 are directed to systems and fall within the statutory category of machines. Claims 5-8 and 10-13 are methods and thus fall within the Yes.
In order to evaluate the Step 2A inquiry “Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?” we must determine, at Step 2A Prong 1, whether the claim recites a law of nature, a natural phenomenon or an abstract idea and further whether the claim recites additional elements that integrate the judicial exception into a practical application.
Step 2A Prong 1:
Claim 1: The limitations of “map, based on the resource-utilization characteristics, the workload to a workload category from a group of predefined workload categories, wherein the workload category represents workloads supported by a third combination of the types of the computing resources”, “determine that the first virtual computing resource type is optimized to support the workload based on the third combination of the types of the computing resources corresponding to the first combination of the types of the computing resources” and “generate recommendation data including an indication that that the first virtual computing resource type is optimized to support the workload requested by the user account”, as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “map…” in the context of this claim encompasses a person thinking about characteristics and mentally assigning workloads to workload categories. Further, for example, “determine…” in the context of this claim encompasses a person thinking about combinations of resource types and evaluating and judging whether they are 
Claim 5: The limitations of “determining utilization data indicating a resource-utilization characteristic of the workload during execution, the resource-utilization characteristic indicating an amount of the computing resources consumed by the workload and a type of the computing resources consumed by the workload”, “determining, based at least in part on the resource-utilization characteristic, that the workload corresponds to a workload category of a group of predefined workload categories”, “determining that the workload category is associated with workloads that consume a third amount of the computing resources that corresponds to the first amount of the computing resources” and “including a recommendation that the first virtual computing resource type be used to at least one of launch or execute the workload”, as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “determining…” in the context of this claim encompasses a person thinking about workload utilization data and evaluating which resource and how much resource is being consumed. Further, for example, “determining…” in the context of this claim encompasses a person thinking about characteristics and mentally assigning workloads to workload categories. Further, for 
Claim 14: The limitations of “determine, based at least in part on the resource-utilization characteristic, that the first virtual computing resource type is optimized to at least one of launch or execute the workload” and “including a recommendation that the first virtual computing resource type be used to at least one of launch or execute the workload”, as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “determine…” in the context of this claim encompasses a person thinking about characteristics of resource types and evaluating and judging whether they are optimized to launch/execute a workload. Further, for example, “recommendation that …” in the context of this claim encompasses a person thinking about resource types and evaluating and judging that the resource type should be recommended to launch/execute the workload. In all, the claim merely requires thinking about what resource type is optimized for a workload and recommending it; which may be performed as mental steps as illustrated above.
Therefore, Yes, claims 1, 5 and 14 recites judicial exceptions.

Step 2A Prong 2: 
Claim 1: The judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements – “a computing resource network of a service provider network that is managed by a service provider, the computing resource network comprising computing resources configured to support at least: a first virtual computing resource type configured to utilize a first combination of types of the computing resources to support workloads; and	a second virtual computing resource type configured to utilize a second combination of the types of the computing resources to support workloads”, “via a user account registered with the service provider network”, “provide the user account with access to one or more user interfaces” and “via the one or more user interfaces” which is merely a recitation of the field of use/technological environment in which the abstract mental processes operate (see MPEP § 2106.05(h)) which does not integrate a judicial exception into practical application. Further, the claim recites the following additional elements – “an optimization service associated with the service provider network, the optimization service comprising:	one or more processors; and one or more computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to:” which is merely a recitation of generic computing components (see MPEP § 2106.05(b)) which does not integrate a judicial exception into practical application. Further, the claim recites the following additional elements – “receive a first request to support a workload on behalf of the user Berkheimer-type evidence.
Claim 5: The judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements – “via a user account associated with a service provider network” and “that is supported by computing resources associated with the service provider network, wherein the computing resources support at least:	a first virtual computing resource type that is allocated a first amount of the computing resources; and a second virtual computing resource type that is allocated a second amount of the computing resources” which is merely a recitation of the field of use/technological environment in which the abstract mental processes operate (see MPEP § 2106.05(h)) which does not integrate a judicial exception into practical application. Further, the claim recites the following additional elements – “receiving a request to launch a workload using at least one virtual computing resource” Berkheimer-type evidence.
Claim 14: The judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements – “one or more processors; and one or more computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to:” which is merely a recitation of generic computing components (see MPEP § 2106.05(b)) which does not integrate a judicial exception into practical application. Further, the claim recites the following additional elements –“ via a user account of a service provider network”, “that is supported by computing resources associated with the service provider network, wherein the computing resources support at least: a first virtual computing resource type that is allocated a first amount of the computing resources: and	a second virtual computing resource type that is allocated a second amount of the computing resources: provide the user account with access to one or more user interfaces” and “at least partly via the one or more user interfaces” which is merely a recitation of the field of use/technological environment in which the abstract mental processes operate (see MPEP § 2106.05(h)) which does not integrate a judicial Berkheimer-type evidence.
Therefore, “Do the claims recite additional elements that integrate the judicial exception into a practical application? No, these additional elements do not integrate the abstract idea into a practical application and they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
After having evaluating the inquires set forth in Steps 2A Prong 1 and 2, it has been concluded that the claims 1, 5 and 14 not only recites a judicial exception but that the claims are directed to the judicial exception as the judicial exception has not been integrated into practical application.
Step 2B: 
Claim 1, 5 and 14: The claims do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial ‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) … Receiving or transmitting data over a network … Storing and retrieving information in memory…” which are data input and output similar to the instant claims which have been identified to be Well-Understood, Routine and Conventional.
Therefore, “Do the claims recite additional elements that amount to significantly more than the judicial exception? No, these additional elements, alone or in combination, do not amount to significantly more than the judicial exception.
Having concluded analysis within the provided framework, Claims 1, 5 and 14 do not recite patent eligible subject matter under 35 U.S.C. § 101.
	With regard to claim 2, it recites additional abstract idea recitations of “suitability data indicating a measure of suitability for the first virtual computing resource type to support the workload requested by the user account” and “text data including a textual explanation regarding the suitability of the first virtual computing resource type for supporting the workload” as drafted, is a process that, but for the recitation of generic Claim 2 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 3, it recites additional element recitations of “the types of computing resources include at least two of a central processing unit (CPU) resource type, a memory resource type, a storage resource type, or a network availability resource type; the first combination of the types of the computing resources utilized by the first virtual computing resource type comprises: a first amount of a first type of the types of the computing resources; and a second amount of a second type of the types of the computing resources; and the second combination of the types of the computing resources utilized by the second virtual computing resource type comprises: a third amount of the first type of the types of the computing resources; and a fourth amount of the second type of the types of the computing resources” which is merely a recitation of field of use/technological environment (see MPEP § 2106.05(h)) without imposing meaningful limitation which does not integrate a judicial exception into practical Claim 3 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 6, it recites additional element recitations of “providing the user account with access to one or more user interfaces” and “via the one or more user interfaces and via the user account” which is merely a recitation of field of use/technological environment (see MPEP § 2106.05(h)) without imposing meaningful limitation which does not integrate a judicial exception into practical application. Further, the claim recites the following additional elements – “configured to receive input data describing the workload” and “receiving input data that includes the utilization data” which is merely a recitation of insignificant pre-solution data gathering activity (see MPEP § 2106.05(g)) which does not integrate a judicial exception into practical application. Further, claim 6 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 6 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 6 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 7, it recites additional element recitations of “wherein the computing resources comprise first computing resources”, “from the user account” and Claim 7 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 8, it recites additional abstract idea recitations of “indicating a measure of suitability for the first virtual computing resource type to be used to launch the workload” and “including a textual explanation regarding the suitability of the first virtual computing resource type to be used to launch the workload” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For Claim 8 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 10, it recites additional abstract idea recitations of “defining labeled clusters corresponding to a group of workload categories; clustering, based at least in part on the historical resource-utilization characteristics, the workload types into the labeled clusters; and defining the labeled clusters utilizing the group of workload categories to generate the group of predefined workload categories” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “defining … clustering … defining …” in the context of this claim encompasses a person thinking about the workload categories and grouping them mentally with an associated label/name based on workload type. Further, the claim recites the following Claim 10 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 11, it recites additional abstract idea recitations of “determining that the first amount of the computing resources allocated for the first virtual computing resource type satisfies the optimization goal” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “determining…” in the context of this claim encompasses a person thinking about whether the amount of resources meets a goal. Further, the claims recites additional element recitations of “wherein the computing resources include a first type of computing resource and a second type of computing resource” and “from the user account” which is merely a recitation of field of use/technological environment (see MPEP § 2106.05(h)) without imposing meaningful limitation which does not integrate a judicial exception into practical application. Further, the claim recites the following Claim 11 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 12, it recites additional abstract idea recitations of “determining, based at least in part on the amount of the computing resources consumed by the workload, a number of virtual computing resources of the first virtual computing resource type to utilize to at least one of launch or execute the workload” and “that indicates the number of the virtual computing resources of the first virtual computing resource type to utilize to at least one of launch or execute the workload” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “determining … indicates …” in the context of this claim encompasses a person thinking about amount of consumed resources by the workload and thinking of how many resources the workload will use. Further, the claim recites the following additional elements – “providing the user account with additional recommendation data” which is merely a recitation of insignificant post-solution data output activity (see MPEP Claim 12 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 13, it recites additional element recitations of “wherein the first amount of the computing resources and the second amount of the computing resources correspond to at least one of: a central processing unit (CPU) resource; a memory resource; a storage resource; or a network availability resource” which is merely a recitation of field of use/technological environment (see MPEP § 2106.05(h)) without imposing meaningful limitation which does not integrate a judicial exception into practical application. Further, claim 13 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 13 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 13 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 15, it recites additional abstract idea recitations of “indicating a measure of suitability for the first virtual computing resource type to be used to launch or execute the workload” and “including a textual explanation regarding the suitability of Claim 15 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 16, it recites additional element recitations of “the one or more user interfaces includes an input field associated with a set of predefined answers” which is merely a recitation of field of use/technological environment (see MPEP § 2106.05(h)) without imposing meaningful limitation which does not integrate a judicial exception into practical application. Further, the claim recites the following additional elements – “receiving the input data includes receiving a selection of a predefined answer of the set of predefined answers to populate the input field, the Claim 16 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 17, it recites additional abstract idea recitations of “determine that the first amount of the computing resources allocated for the first virtual computing resource type satisfies the optimization goal” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “determining…” in the context of this claim encompasses a person thinking about whether the amount of resources meets a goal. Further, the claims recites additional element recitations of “wherein the computing resources include a first type of computing resource and a second type of computing resource” and “via the user account” which is merely a recitation of field of use/technological environment (see MPEP § 2106.05(h)) without imposing meaningful limitation which does not integrate a judicial exception into practical application. Further, the claim recites the following additional elements – “receive input data indicating an optimization goal associated with consumption of the first type of computing resource by the workload” which is merely a Claim 17 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 18, it recites additional abstract idea recitations of “determine, based at least in part on the amount of the computing resources consumed by the workload, a number of virtual computing resources of the first virtual computing resource type to utilize to at least one of launch or execute the workload” and “that indicates the number of the virtual computing resources of the first virtual computing resource type to utilize to at least one of launch or execute the workload” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “determining … indicates …” in the context of this claim encompasses a person thinking about amount of consumed resources by the workload and thinking of how many resources the workload will use. Further, the claim recites the following additional elements – “provide the user account with additional recommendation data” which is merely a recitation of insignificant post-solution data output activity (see MPEP § 2106.05(g)) which does not integrate a judicial exception into practical application. Further, claim 18 does not recite any further additional elements and for the same Claim 18 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 19, it recites additional abstract idea recitations of “wherein determining that the first virtual computing resource type is optimized to launch the workload comprises: determining, based at least in part on the resource-utilization characteristic, that the workload corresponds to a workload category of a group of predefined workload categories; and determining that the workload category is associated with workloads that consume a third amount of the computing resources that are least partly corresponds to the first amount of the computing resources” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “determining…” in the context of this claim encompasses a person thinking about workload utilization data and evaluating which resource and how much resource is being consumed. Further, for example, “determining…” in the context of this claim encompasses a person thinking about characteristics and mentally assigning workloads to workload categories. Further, for example, “determining …” in the context of this claim encompasses a person thinking about workload categories and evaluating that the category is associated with workload that consume computing resources that correspond to the first computing resources. Further, claim 19 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 19 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 19 does not recite patent eligible subject matter under 35 U.S.C. § 101.
	With regard to claim 20, it recites additional abstract idea recitations of “define labeled clusters corresponding to a group of workload categories; cluster, based at least in part on the historical resource-utilization characteristics, the workload types into the labeled clusters; and define the labeled clusters utilizing the group of workload categories to generate the group of predefined workload categories” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “defining … clustering … defining …” in the context of this claim encompasses a person thinking about the workload categories and grouping them mentally with an associated label/name based on workload type. Further, the claim recites the following additional elements – “receive historical utilization data indicating historical resource-utilization characteristics for a group of workload types supported by the computing resources on behalf of other user accounts” which is merely a recitation of insignificant pre-solution data gathering activity (see MPEP § 2106.05(g)) which does not integrate a judicial exception into practical application. Further, claim 20 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 20 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 20 does not recite patent eligible subject matter under 35 U.S.C. § 101.
Therefore, Claims 1-3, 5-8 and 10-20 do not recite patent eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adogla et al. WO 2014/182894 A1 (hereafter Adogla).

With regard to claim 14, Adogla teaches a system comprising: one or more processors (in at least ¶ [00102] – [00103] and Fig. 10); and
one or more computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to (in at least ¶ [00105] and Fig. 10):
receive, via a user account of a service provider network (a customer of the service provider network 102 might maintain a placement strategy 112 associated with a user account that can be accessed in at least ¶ [0041]),
a request to launch a workload using at least one virtual computing resource ((utilized when the deployment component 110 receives a request 108 to instantiate a new virtual machine instance 104 for the customer in at least ¶  that is supported by computing resources associated with the service provider network (in at least ¶ [0015] and 106A-N and 104A-N, Fig. 1),
wherein the computing resources support at least: a first and second virtual computing resource type (processing resources that are available for purchase and use that have many different configurations of processor capabilities, main memory, disk storage, and operating system in at least ¶ [0030] – [0031] and customers of such a service provider can utilize the computing resources as building blocks to create custom solutions that provide various types of functionality, such as application hosting, backup and storage, content delivery, Web hosting, enterprise IT solutions, database services, and others in at least ¶ [0016])
that is allocated a first  and second amount of the computing resources (in the case of virtual machine instances, a customer might be permitted to specify only the desired amount of memory, the desired level of processing capability, and a desired amount of storage in at least ¶ 0017] and A placement strategy might be utilized to influence the placement of a virtual machine instance on a particular hardware platform based upon price, hardware manufacturer, the year that the hardware platform was manufactured, a chipset, a hardware card or other type of peripheral, network connection, a processor type, and/or other attributes of a computing device in at least ¶ [0018]); and
provide the user account with access to one or more user interfaces configured to receive input data associated with the workload (The interface 204 might be a user interface ("UI"), an API, or another type of interface through which customers 202 of the service provider network 102 can submit placement strategies 112 that are to be shared with other customers 202. When a customer submits a placement strategy 112 to the interface 204, the customer also provides a workload descriptor 206. The workload descriptor 206 defines the type of workload that the submitted placement strategy 112 is configured for use with in at least ¶ [0052]);
receive, at least partly via the one or more user interfaces, input data that indicates a resource-utilization characteristic (in the case of virtual machine instances, a customer might be permitted to specify only the desired amount of memory, the desired level of processing capability, and a desired amount of storage in at least ¶ [0017]) associated with the workload (The received placement strategies might be defined as being suitable for use with a particular type of computing workload, such as a particular virtual machine image in at least ¶ [0019] and A placement strategy might be utilized to influence the placement of a virtual machine instance on a particular hardware platform based upon price, hardware manufacturer, the year that the hardware platform was manufactured, a chipset, a hardware card or other type of peripheral, network connection, a processor type, and/or other attributes of a computing device in at least ¶ [0018] and ¶ [0039] and ¶ [0042]);
determine, based at least in part on the resource-utilization characteristic, that the first virtual computing resource type is optimized (in the case of virtual 
to at least one of launch or execute the workload (submit a virtual machine instance launch request 108 ( a "launch request 108" or "request 108") to the service provider network 102 to instantiate a new instance 104A of a virtual machine. In response to receiving such a request 108, a deployment component 110, or one or more other components within the service provider network 102, might create the new instance 104A of the virtual machine as requested by the customer. The customer may then be permitted to utilize the new instance 104A of the virtual machine as desired. Other types of computing resources might be instantiated in a similar fashion in at least ¶ [0034]); and
provide, to the user account, recommendation data including a recommendation that the first virtual computing resource type (recommend the 
be used to at least one of launch or execute the workload (In response to receiving such a request 108, a deployment component 110, or one or more other components within the service provider network 102, might create the new instance 104A of the virtual machine as requested by the customer. in at least ¶ [0034]).

With regard to claim 17, Adogla teaches wherein the computing resources include a first type of computing resource and a second type of computing resource (processing resources that are available for purchase and use that have many different configurations of processor capabilities, main memory, disk storage, and operating system in at least ¶ [0030] – [0031]), comprising further computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to: receive, via the user account, input data indicating an optimization goal associated with consumption of the first type of computing resource by the workload (A placement strategy 112 might be considered to work well with a particular type of workload if the placement strategy 112 causes the workload to be placed on server computers 106 that are optimized for the workload. Whether a server computer 106 is optimized for a workload might be based upon one or more factors defined by a customer of the service provider network 102 including, but not limited to, cost, application performance, throughput, number of virtual machine instances 104 used, and/or other factors or combinations of factors in at least ¶ [0050] and the placement strategy 112 that specified the infrastructure type having the highest 
determine that the first amount of the computing resources allocated for the first virtual computing resource type satisfies the optimization goal (The received placement strategies might be defined as being suitable for use with a particular type of computing workload, such as a particular virtual machine image in at least ¶ [0019] and recommend the placement strategy for use with the workload to a customer associated with the request in at least claim 15).

With regard to claim 18, Adogla teaches wherein the resource-utilization characteristic indicates an amount of the computing resources consumed by the workload, comprising further computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to: determine, based at least in part on the amount of the computing resources consumed by the workload, a number of virtual computing resources of the first virtual computing resource type to utilize to at least one of launch or execute the workload (A placement strategy might be utilized to influence the placement of a virtual machine instance on a particular hardware platform based upon price, hardware manufacturer, the year that the hardware platform was manufactured, a chipset, a hardware card or other type of peripheral, network connection, a processor type, and/or other attributes of a computing device in at least ¶ [0018] and ¶ [0039] and ¶ [0042] and Performance might be measured as absolute computational performance, as a price-to-performance ratio, based solely upon cost, or in another manner. The optimal 
provide the user account with additional recommendation data that indicates the number of the virtual computing resources of the first virtual computing resource type to utilize to at least one of launch or execute the workload (The received placement strategies might be defined as being suitable for use with a particular type of computing workload, such as a particular virtual machine image in at least ¶ [0019] and recommend the placement strategy for use with the workload to a customer associated with the request in at least claim 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9, 11-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Adogla et al. WO 2014/182894 A1 (hereafter Adogla) in view of Metsch et al. Pub. No. US 2018/0027060 A1 (hereafter Metsch).

With regard to claim 1, Adogla teaches a system comprising: a computing resource network of a service provider network that is managed by a service provider (Utilizing the technologies described herein, placement strategies can be defined and utilized to influence placement of virtual machine instances and other types of computing resources in a service provider network in at least ¶ [0014] and a service provider operated network-based distributed computing environment (which may be referred to herein as a "service provider network") through which customers can purchase and utilize computing resources such as virtual machine instances, data storage resources, database resources, networking resources, and other types of computing resources on a permanent or as-needed basis in at least ¶ [0015] and Fig. 1),
the computing resource network comprising computing resources configured to support at least (in at least ¶ [0015] and 106A-N and 104A-N, Fig. 1):
a first and second virtual computing resource type configured to utilize a first and second combination of types of the computing resources (processing resources that are available for purchase and use that have many different configurations of processor capabilities, main memory, disk storage, and operating system in at least ¶ [0030] – [0031]) to support workloads (customers of such a service provider can utilize the computing resources as building blocks to create custom solutions that provide various types of functionality, such as application hosting, backup and storage, content delivery, Web hosting, enterprise IT solutions, database services, and others in at least ¶ [0016] and The received placement strategies might be defined as being suitable for use with a particular type of computing workload, such as a particular virtual machine image. The placement strategies might be stored and later utilized to recommend 
an optimization service associated with the service provider network, the optimization service comprising (A placement strategy 112 might be considered to work well with a particular type of workload if the placement strategy 112 causes the workload to be placed on server computers 106 that are optimized for the workload. Whether a server computer 106 is optimized for a workload might be based upon one or more factors defined by a customer of the service provider network 102 including, but not limited to, cost, application performance, throughput, number of virtual machine instances 104 used, and/or other factors or combinations of factors in at least ¶ [0050]):
one or more processors (in at least ¶ [00102] – [00103] and Fig. 10); and
one or more computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to (in at least ¶ [00105] and Fig. 10):
receive, via a user account registered with the service provider network (a customer of the service provider network 102 might maintain a placement strategy 112 associated with a user account that can be accessed in at least ¶ [0041]), a first request to support a workload on behalf of the user account using the computing resources (utilized when the deployment component 110 receives a request 108 to 
receive, via the user account, a second request for a recommendation of a virtual computing resource type that is optimized to support the workload (placement strategies might be defined as being suitable for use with a particular type of computing workload, such as a particular virtual machine image. The placement strategies might be stored and later utilized to recommend placement
 strategies to other customers of the service provider network for use with the same or a similar computing workload in at least ¶ [0019] and recommend the placement strategy for use with the workload to a customer associated with the request in at least claim 15 and ¶ [0050]);
provide the user account with access to one or more user interfaces configured to receive input data describing the workload (The interface 204 might be a user interface ("UI"), an API, or another type of interface through which customers 202 of the service provider network 102 can submit placement strategies 112 that are to be shared with other customers 202. When a customer submits a placement strategy 112 to the interface 204, the customer also provides a workload descriptor 206. The workload descriptor 206 defines the type of workload that the submitted placement strategy 112 is configured for use with in at least ¶ [0052]);
receive, via the one or more user interfaces, input data that indicates resource-utilization characteristics (in the case of virtual  associated with supporting the workload (The received placement strategies might be defined as being suitable for use with a particular type of computing workload, such as a particular virtual machine image in at least ¶ [0019] and A placement strategy might be utilized to influence the placement of a virtual machine instance on a particular hardware platform based upon price, hardware manufacturer, the year that the hardware platform was manufactured, a chipset, a hardware card or other type of peripheral, network connection, a processor type, and/or other attributes of a computing device in at least ¶ [0018] and ¶ [0039] and ¶ [0042]);
map, based on the resource-utilization characteristics, the workload to resources (The various resources described above might also be provisioned and deprovisioned as needed in an automated fashion in at least ¶ [0034] and When the deployment component 110 receives a launch request 108, the deployment component 110 may utilize the placement strategy 112 and the contents of a server configuration data store 114 (the "data store 114") to determine which of the server computers 106A-106N upon which to instantiate the new virtual machine instance in at least ¶ [0045]),
wherein the workload is supported by a third combination of the types of the computing resources (By providing a placement 
determine that the first virtual computing resource type is optimized to support the workload based on the third combination of the types of the computing resources corresponding to the first combination of the types of the computing resources (A placement strategy 112 might be considered to work well with a particular type of workload if the placement strategy 112 causes the workload to be placed on server computers 106 that are optimized for the workload. Whether a server computer 106 is optimized for a workload might be based upon one or more factors defined by a customer of the service provider network 102 including, but not limited to, cost, application performance, throughput, number of virtual machine instances 104 used, and/or other factors or combinations of factors in at least ¶ [0050] and the placement strategy 112 that specified the infrastructure type having the highest performance for the workload might be selected as the optimal placement strategy 112 in at least ¶ [0063]);
generate recommendation data including an indication that that the first virtual computing resource type is optimized to support the workload requested by the user account; and provide the user account with access to the recommendation data (recommend the placement strategy for use with the workload to a customer associated with the request in at least claim 15).
Adogla teaches creating custom solutions for various functionalities, such as application hosting, backup and storage, content delivery, Web hosting, enterprise IT solutions, database services, and others (see at least ¶ [0016]), but does not specifically teach workload categories.
However, in analogous art Metsch teaches map, based on the resource-utilization characteristics, the workload to a workload category from a group of predefined workload categories (Example 9 includes the subject matter of any of Examples 1-8, and wherein to obtain a profile comprises to obtain a profile that includes a model that relates an input parameter set that is further indicative of a type of the workload, a category of the workload, resource utilization behavior, or one or more of the threshold objectives to be satisfied during the execution of the workload to the output parameter set in at least ¶ [0084] and ¶ [0069]), wherein the workload category represents workloads supported by a third combination of the types of the computing resources (orchestrator server to identify a workload to be executed by a managed node; obtain a profile associated with the workload, wherein the profile includes a model that relates an input parameter set indicative of one or more characteristics of the workload with an output parameter set 
It would have been obvious to a person having ordinary skill in the the art prior to the effective filing date of the claimed invention to combine the workload categories of Metsch with the systems and methods of Adogla resulting in a system in which the various types of workloads as in Adogla are categorized as in Metsch and the mapping of resources of Adogla is determined in conjunction with the workload categories as in Metsch. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of further defining workload characteristics and categories at a finer granularity such that allocation of resources may be improved and avoid allocation of insufficient resources to a workload, resulting in an unsatisfactory quality of service, or over-allocation of resources, resulting in a lost opportunity to allocate a portion of those resources to another workload to be executed concurrently in the data center (See at least Metsch ¶ [0002]).

With regard to claim 3, Adogla teaches wherein: the types of computing resources include at least two of a central processing unit (CPU) resource type, a memory resource type, a storage resource type, or a network availability resource type (A placement strategy might be utilized to influence the placement of a virtual machine instance on a particular hardware platform based upon price, hardware manufacturer, the year that the hardware platform was manufactured, a chipset, a hardware card or other type of peripheral, network connection, a processor type, and/or other attributes of a computing device in at least ¶ [0018] and processing resources that are available for purchase and use that have many different configurations of processor capabilities, main memory, disk storage, and operating system in at least ¶ [0030] – [0031]);
the first combination of the types of the computing resources utilized by the first virtual computing resource type comprises: a first amount of a first type of the types of the computing resources; and a second amount of a second type of the types of the computing resources (in the case of virtual machine instances, a customer might be permitted to specify only the desired amount of memory, the desired level of processing capability, and a desired amount of storage in at least ¶ [0017]); and
the second combination of the types of the computing resources utilized by the second virtual computing resource type comprises: a third amount of the first type of the types of the computing resources (processing resources that are available for purchase and use that have many different configurations of processor capabilities, main memory, disk storage, and operating system in at least ¶ [0030] – [0031]); and
a fourth amount of the second type of the types of the computing resources (in the case of virtual machine instances, a customer might be 

With regard to claim 4, Adogla teaches wherein the input data comprises first input data (When a customer submits a placement strategy 112 to the interface 204, the customer also provides a workload descriptor 206. The workload descriptor 206 defines the type of workload that the submitted placement strategy 112 is configured for use with in at least ¶ [0052]), the optimization service comprising further computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to: receive, from the user account, second input data indicating a selection of the first virtual computing resource type to support the workload (in the case of virtual machine instances, a customer might be permitted to specify only the desired amount of memory, the desired level of processing capability, and a desired amount of storage in at least ¶ [0017]); and
cause a virtual computing resource corresponding to the first virtual computing resource type to be provisioned in the computing resource network to support the workload on behalf of the user account (In response to receiving such a request 108, a deployment component 110, or one or more other components within the service provider network 102, might create the new instance 104A of the virtual machine as requested by the customer. in at least ¶ [0034]).

With regard to claim 5, Adogla teaches a computer-implemented method comprising: receiving, via a user account associated with a service provider network (a customer of the service provider network 102 might maintain a placement strategy 112 associated with a user account that can be accessed in at least ¶ [0041]),
a request to launch a workload using at least one virtual computing resource (utilized when the deployment component 110 receives a request 108 to instantiate a new virtual machine instance 104 for the customer in at least ¶ [0041] and a customer might submit a virtual machine instance launch request 108 ( a "launch request 108" or "request 108") to the service provider network 102 to instantiate a new instance 104A of a virtual machine in at least ¶ [0034]) that is supported by computing resources associated with the service provider network (in at least ¶ [0015] and 106A-N and 104A-N, Fig. 1),
wherein the computing resources support at least: a first and second virtual computing resource type (processing resources that are available for purchase and use that have many different configurations of processor capabilities, main memory, disk storage, and operating system in at least ¶ [0030] – [0031] and customers of such a service provider can utilize the computing resources as building blocks to create custom solutions that provide various types of functionality, such as application hosting, backup and storage, content delivery, Web hosting, enterprise IT solutions, database services, and others in at least ¶ [0016]) that is allocated a first and second amount of the computing resources (in the case of virtual machine instances, a customer might be permitted to specify only the desired amount of memory, the desired level of processing capability, and a desired amount of storage in at least ¶ 0017] and A placement strategy might be utilized to influence the placement of a virtual machine instance on a particular hardware platform based upon price, 
determining utilization data indicating a resource-utilization characteristic of the workload during execution, the resource-utilization characteristic indicating an amount of the computing resources consumed by the workload and a type of the computing resources consumed by the workload (in the case of virtual machine instances, a customer might be permitted to specify only the desired amount of memory, the desired level of processing capability, and a desired amount of storage in at least ¶ [0017]);
determining that the workload is associated with workloads that consume a third amount of the computing resources (By providing a placement strategy 112 such as that described above, a customer of the service provider network 102 can influence where a particular virtual machine instance 104 or other type of computing resource is instantiated among many server computers 106 having different hardware and software configurations in at least ¶ [0048]) that corresponds to the first amount of the computing resources (A placement strategy 112 might be considered to work well with a particular type of workload if the placement strategy 112 causes the workload to be placed on server computers 106 that are optimized for the workload. Whether a server computer 106 is optimized for a workload might be based upon one or more factors defined by a customer of the service provider network 102 including, but not limited to, cost, application performance, throughput, number of virtual machine 
providing, to the user account, recommendation data including a recommendation (recommend the placement strategy for use with the workload to a customer associated with the request in at least claim 15) that the first virtual computing resource type be used to at least one of launch or execute the workload (submit a virtual machine instance launch request 108 ( a "launch request 108" or "request 108") to the service provider network 102 to instantiate a new instance 104A of a virtual machine. In response to receiving such a request 108, a deployment
 component 110, or one or more other components within the service provider network
 102, might create the new instance 104A of the virtual machine as requested by the
 customer. The customer may then be permitted to utilize the new instance 104A of
 the virtual machine as desired. Other types of computing resources might be
 instantiated in a similar fashion in at least ¶ [0034]).
Adogla teaches creating custom solutions for various functionalities, such as application hosting, backup and storage, content delivery, Web hosting, enterprise IT solutions, database services, and others (see at least ¶ [0016]), but does not specifically teach workload categories.
However, in analogous art Metsch teaches determining, based at least in part on the resource-utilization characteristic, that the workload corresponds to a workload category of a group of predefined workload categories (Example 9 includes the subject matter of any of Examples 1-8, and wherein to obtain a profile comprises to obtain a profile that includes a model that relates an input parameter set 
determining that the workload category is associated with workloads that consume a third amount of the computing resources (orchestrator server to identify a workload to be executed by a managed node; obtain a profile associated with the workload, wherein the profile includes a model that relates an input parameter set indicative of one or more characteristics of the workload with an output parameter set indicative of one or more aspects of resources to be allocated for execution of the workload; determine, as a function of the input parameter set and the model, resources to allocate to the managed node to execute the workload; and allocate the determined resources to the managed node to execute the workload in at least ¶ [0076]); and
It would have been obvious to a person having ordinary skill in the the art prior to the effective filing date of the claimed invention to combine the workload categories of Metsch with the systems and methods of Adogla resulting in a system in which the various types of workloads as in Adogla are categorized as in Metsch and the mapping of resources of Adogla is determined in conjunction with the workload categories as in Metsch. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of further defining workload characteristics and categories at a finer granularity such that allocation of resources may be improved and avoid allocation of insufficient resources to a workload, resulting in an unsatisfactory quality of service, or over-allocation of resources, resulting in a lost opportunity to allocate a portion of those resources to 

With regard to claim 6, Adogla teaches providing the user account with access to one or more user interfaces configured to receive input data describing the workload (The interface 204 might be a user interface ("UI"), an API, or another type of interface through which customers 202 of the service provider network 102 can submit placement strategies 112 that are to be shared with other customers 202. When a customer submits a placement strategy 112 to the interface 204, the customer also provides a workload descriptor 206. The workload descriptor 206 defines the type of workload that the submitted placement strategy 112 is configured for use with in at least ¶ [0052]); and
receiving, via the one or more user interfaces and via the user account, input data that includes the utilization data (in the case of virtual machine instances, a customer might be permitted to specify only the desired amount of memory, the desired level of processing capability, and a desired amount of storage in at least ¶ [0017] and ¶ [0018] – [0019]).

With regard to claim 9, Adogla teaches receiving, from the user account, input data indicating a selection of the first virtual computing resource type to be used to at least one of launch or execute the workload (in the case of virtual machine instances, a customer might be permitted to specify only the desired amount of 
causing the workload to be at least one of launched or executed at least partly using a virtual computing resource corresponding to the first virtual computing resource type that is supported by the computing resources (In response to receiving such a request 108, a deployment component 110, or one or more other components within the service provider network 102, might create the new instance 104A of the virtual machine as requested by the customer. in at least ¶ [0034]).

With regard to claim 11, Adogla teaches wherein the computing resources include a first type of computing resource and a second type of computing resource (processing resources that are available for purchase and use that have many different configurations of processor capabilities, main memory, disk storage, and operating system in at least ¶ [0030] – [0031]), further comprising: receiving, from the user account, input data indicating an optimization goal associated with consumption of the first type of computing resource by the workload (A placement strategy 112 might be considered to work well with a particular type of workload if the placement strategy 112 causes the workload to be placed on server computers 106 that are optimized for the workload. Whether a server computer 106 is optimized for a workload might be based upon one or more factors defined by a customer of the service provider network 102 including, but not limited to, cost, application performance, throughput, number of virtual machine instances 104 used, and/or other factors or combinations of factors in at least ¶ [0050] and the placement strategy 112 that 
determining that the first amount of the computing resources allocated for the first virtual computing resource type satisfies the optimization goal (The received placement strategies might be defined as being suitable for use with a particular type of computing workload, such as a particular virtual machine image in at least ¶ [0019] and recommend the placement strategy for use with the workload to a customer associated with the request in at least claim 15).

With regard to claim 12, Adogla teaches determining, based at least in part on the amount of the computing resources consumed by the workload, a number of virtual computing resources of the first virtual computing resource type to utilize to at least one of launch or execute the workload (A placement strategy might be utilized to influence the placement of a virtual machine instance on a particular hardware platform based upon price, hardware manufacturer, the year that the hardware platform was manufactured, a chipset, a hardware card or other type of peripheral, network connection, a processor type, and/or other attributes of a computing device in at least ¶ [0018] and ¶ [0039] and ¶ [0042] and Performance might be measured as absolute computational performance, as a price-to-performance ratio, based solely upon cost, or in another manner. The optimal placement strategy 112 for a particular workload might be selected in response to a request 216 for a placement strategy 112 for the workload in the manner described above in at least ¶ [0063]); and
providing the user account with additional recommendation data that indicates the number of the virtual computing resources of the first virtual computing resource type to utilize to at least one of launch or execute the workload (The received placement strategies might be defined as being suitable for use with a particular type of computing workload, such as a particular virtual machine image in at least ¶ [0019] and recommend the placement strategy for use with the workload to a customer associated with the request in at least claim 15).

With regard to claim 13, Adogla teaches wherein the first amount of the computing resources and the second amount of the computing resources correspond to at least one of a central processing unit (CPU) resource; a memory resource; a storage resource; or a network availability resource (in the case of virtual machine instances, a customer might be permitted to specify only the desired amount of memory, the desired level of processing capability, and a desired amount of storage in at least ¶ [0017]).

With regard to claim 19, Adogla teaches the system of claim 14, wherein determining that the first virtual computing resource type is optimized to launch the workload comprises (A placement strategy 112 might be considered to work well with a particular type of workload if the placement strategy 112 causes the workload to be placed on server computers 106 that are optimized for the workload. Whether a server computer 106 is optimized for a workload might be based upon one or more factors defined by a customer of the service provider network 102 including, but not 
Adogla teaches creating custom solutions for various functionalities, such as application hosting, backup and storage, content delivery, Web hosting, enterprise IT solutions, database services, and others (see at least ¶ [0016]), but does not specifically teach workload categories.
However, in analogous art Metsch teaches determining, based at least in part on the resource-utilization characteristic, that the workload corresponds to a workload category of a group of predefined workload categories (Example 9 includes the subject matter of any of Examples 1-8, and wherein to obtain a profile comprises to obtain a profile that includes a model that relates an input parameter set that is further indicative of a type of the workload, a category of the workload, resource utilization behavior, or one or more of the threshold objectives to be satisfied during the execution of the workload to the output parameter set in at least ¶ [0084] and ¶ [0069]); and
determining that the workload category is associated with workloads that consume a third amount of the computing resources that are least partly corresponds to the first amount of the computing resources (orchestrator server to identify a workload to be executed by a managed node; obtain a profile associated with the workload, wherein the profile includes a model that relates an input parameter set 
It would have been obvious to a person having ordinary skill in the the art prior to the effective filing date of the claimed invention to combine the workload categories of Metsch with the systems and methods of Adogla resulting in a system in which the various types of workloads as in Adogla are categorized as in Metsch and the mapping of resources of Adogla is determined in conjunction with the workload categories as in Metsch. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of further defining workload characteristics and categories at a finer granularity such that allocation of resources may be improved and avoid allocation of insufficient resources to a workload, resulting in an unsatisfactory quality of service, or over-allocation of resources, resulting in a lost opportunity to allocate a portion of those resources to another workload to be executed concurrently in the data center (See at least Metsch ¶ [0002]).

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Adogla et al. WO 2014/182894 A1 (hereafter Adogla) in view of Metsch et al. Pub. No. US 2018/0027060 A1 (hereafter Metsch) as applied to claims 1, 3-6, 9, 11-13 and 19 above and in further view of Smith et al. Pat. No. US 10,108,455 B2 (hereafter Smith).

With regard to claim 2, Adogla and Metsch teaches the system of claim 1,
Adogla teaches wherein the recommendation data further includes: suitability data indicating a measure of suitability for the first virtual computing resource type to support the workload requested by the user account (The received placement strategies might be defined as being suitable for use with a particular type of computing workload, such as a particular virtual machine image in at least ¶ [0019] and A placement strategy 112 might be considered to work well with a particular type of workload if the placement strategy 112 causes the workload to be placed on server computers 106 that are optimized for the workload. Whether a server computer 106 is optimized for a workload might be based upon one or more factors defined by a customer of the service provider network 102 including, but not limited to, cost, application performance, throughput, number of virtual machine instances 104 used, and/or other factors or combinations of factors in at least ¶ [0050] and ¶ [0063]); and
Adogla teaches recommendation including suitability data but Adogla and Metsch do not specifically teach that the recommendation is expressed textually.
However, in analogous art Smith teaches text data including a textual explanation regarding the suitability of the first virtual computing resource type for supporting the workload (The one or more widgets 310 display the recommendation(s) and/or the selected action option(s) selected, or retrieved, by the example alert evaluator 400 in at least col. 21 lines 29-32 and different type(s) of widget(s) 310 presented may include dialog boxes, pull-down menus, text-entry fields, 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the recommendation is expressed textually of Smith with the systems and methods of Adogla and Metsch resulting in a system in which the recommendation of Adogla is presented textually as in Smith. A person having ordinary skill in the art would have made this combination, with a reasonable expectation of success, as it is a simple substitution of one known element for another to obtain predictable results. Adogla teaches the recommendation but differs from the claimed invention only in that Adogla does not explicitly recite that the recommendation is provided via text. This difference was known in the art, Smith teaches (see above) that recommendations may be provided textually. A person having ordinary skill in the art could have substituted the recommendation of Adogla for the textually presented recommendation of Smith and the results would have been predictable (i.e., the recommendation of Adogla would be presented in text).

With regard to claim 8, Adogla and Metsch teaches the computer-implemented method of claim 5, further comprising at least one of:
Adogla teaches providing, to the user account, suitability data indicating a measure of suitability for the first virtual computing resource type to be used to launch the workload (the received placement strategies might be defined as being 
Adogla teaches recommendation including suitability data but Adogla and Metsch do not specifically teach that the recommendation is expressed textually.
However, in analogous art Smith teaches providing, to the user account, text data including a textual explanation regarding the suitability of the first virtual computing resource type to be used to launch the workload (The one or more widgets 310 display the recommendation(s) and/or the selected action option(s) selected, or retrieved, by the example alert evaluator 400 in at least col. 21 lines 29-32 and different type(s) of widget(s) 310 presented may include dialog boxes, pull-down menus, text-entry fields, etc. displaying a quantity of vCPUs currently allocated to the virtual machine. In some examples, the different widget(s) 310 induced in response to selection of a first widget(s) 310 may enable an end user to modify the quantity of vCPUs via text-entry fields in at least col. 15 line 62 – col. 16 line 1 and Fig. 13).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the recommendation is .

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Adogla et al. WO 2014/182894 A1 (hereafter Adogla) in view of Metsch et al. Pub. No. as applied to claims 14 and 17-18 above and in further view of Smith et al. Pat. No. US 10,108,455 B2 (hereafter Smith).

With regard to claim 15, Adogla teaches the system of claim 14, comprising further computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to at least one of provide, to the user account, suitability data indicating a measure of suitability for the first virtual computing resource type to be used to at least one of launch or execute the workload (the received placement strategies might be defined as being suitable for 
Adogla teaches recommendation including suitability data but Adogla does not specifically teach that the recommendation is expressed textually.
However, in analogous art Smith teaches provide, to the user account, text data including a textual explanation regarding the suitability of the first virtual computing resource type to be used to at least one of launch or execute the workload (The one or more widgets 310 display the recommendation(s) and/or the selected action option(s) selected, or retrieved, by the example alert evaluator 400 in at least col. 21 lines 29-32 and different type(s) of widget(s) 310 presented may include dialog boxes, pull-down menus, text-entry fields, etc. displaying a quantity of vCPUs currently allocated to the virtual machine. In some examples, the different widget(s) 310 induced in response to selection of a first widget(s) 310 may enable an end user to modify the quantity of vCPUs via text-entry fields in at least col. 15 line 62 – col. 16 line 1 and Fig. 13).


With regard to claim 16, Adogla teaches the system of claim 14, wherein:
Adogla teaches recommendation including suitability data but Adogla does not specifically teach an input field with predefined answers.
However, in analogous art Smith teaches the one or more user interfaces includes an input field associated with a set of predefined answers; and receiving the input data includes receiving a selection of a predefined answer of the set of predefined answers to populate the input field, the predefined answer defining at least a portion of the resource-utilization characteristic (The one or more widgets 310 may include one or more different widgets 310 selectable via a pull-down menu, 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the input field with predefined answers of Smith with the systems and methods of Adogla resulting in a system in which the input data from the user of Adogla is obtained through an input field with predefined answers as in Smith. A person having ordinary skill in the art would have made this combination, with a reasonable expectation of success, as it is a simple substitution of one known element for another to obtain predictable results. Adogla teaches receivinf user input but differs from the claimed invention only in that Adogla does not explicitly recite the manner in which input data is obtained. This difference was known in the art, Smith teaches (see above) that input data may be obtained through an input field with predefined answers. A person having ordinary skill in the art could have substituted the input of Adogla for the input field with predefined answers of Smith and the results would have been predictable (i.e., the input of Adogla would be obtained through an input field with predefined answers).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5881238 A
teaches
System for assignment of work requests by identifying servers in a multisystem complex having a minimum predefined capacity utilization at lowest importance level
US 7568017 B2
teaches
Generating a configuration diagram based on user specification of a task
US 7640342 B1
teaches
System and method for determining configuration of one or more data storage systems
US 8290822 B2
teaches
Product configuration server for efficiently displaying selectable attribute values for configurable products
US 7653008 B2
teaches
Dynamically configurable service oriented architecture
US 20080154957 A1
teaches
Managing configurations of distributed devices


Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BRADLEY A TEETS/Primary Examiner, Art Unit 2195